Citation Nr: 0707969	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  06-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
October 1941 to January 1943 and from July 1945 to December 
1945.  He was a former Prisoner of War (POW) from May 1942 to 
January 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied service connection for cause of 
the veteran's death.  The RO issued a notice of the decision 
in December 2004, and the appellant timely filed a Notice of 
Disagreement (NOD) in January 2005.  Subsequently, in April 
2005 the RO provided a Statement of the Case (SOC), and 
thereafter, in December 2005, the appellant timely filed a 
substantive appeal.  The RO provided Supplemental Statements 
of the Case (SSOCs) in January 2006 and April 2006.

The appellant requested a Central Office hearing on this 
matter, but she subsequently withdrew this request in writing 
in December 2006.  

Additionally, the appellant submitted a request to advance 
her case on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c), which was granted in March 2007.

While the RO declined to reopen the appellant's claim for 
service connection for cause of the veteran's death, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen the claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  

In her December 2005 substantive appeal the appellant appears 
to have raised claims for entitlement to death pension and 
accrued benefits.  The RO, in an April 2006 correspondence, 
advised the appellant about the law generally governing such 
benefits and asked her whether she needed further assistance 
on these claims.  The Board refers this matter to the RO for 
further action, if necessary.  The RO should clarify whether 
the appellant wishes to pursue these issues, and if so, 
adjudicate them after issuing proper Veterans Claims 
Assistance Act (VCAA) notice.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The RO denied the appellant's claim for service connection 
for cause of the veteran's death in a September 1988 
decision; the appellant did not appeal that decision.  

3.	The evidence submitted since the September 1988 decision 
includes various letters from the appellant as well as 
private medical records, the veteran's Death Certificate 
and other documents relating to the veteran's death and 
marriage to the appellant.  Even when viewed in a light 
most favorable to the appellant, this evidence does not 
raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.	The September 1988 RO decision that denied the appellant's 
service connection claim for cause of the veteran's death 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104, 20.1103 (2006).

2.	Because the evidence presented since the September 1988 RO 
decision is not new and material, the claim for service 
connection for cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 letter sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Also, in a recent decision, the Court held that in the 
context of reopening a claim, as here, in addition to 
providing notice of what evidence is needed to reopen the 
claim, VA must also provide  notice of the information and 
evidence required to substantiate the claimant's entitlement 
to the underlying compensation benefit.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Thus, in order to comply with VCAA 
in this context, the RO must apprise the claimant of what 
constitutes "new and material evidence," as well as what 
evidence will support the underlying claim.  Id., at 9.      

The September 2004 letter from the RO satisfies these 
mandates.  It informed the appellant that she must offer new 
and material evidence in support of her claim and defined 
these terms.  This letter further apprised the appellant of 
the type of evidence needed to support her underlying service 
connection claim, namely, proof that the disease that 
contributed to the veteran's death was caused by a disease or 
injury that began during service.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the appellant, such as medical records, employment records 
and records held by any Federal agency, provided the 
appellant gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the appellant in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the 
appellant that VA would obtain a medical opinion if the RO 
determined such to be necessary to make a decision on the 
claim.  It also specifically asked the appellant to provide 
VA with any other supporting evidence or information in her 
possession.  The Board finds that the appellant was 
effectively informed to submit all relevant evidence in her 
possession, and that she received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Board 
also determines that the September 2004 letter satisfied the 
Kent requirements by apprising the appellant of both the new 
and material evidence standard as well as the information 
required to substantiate her entitlement to the underlying 
compensation benefits.  Kent, 20 Vet. App. at 9.  

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
September 2004 correspondence.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to her in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the Board's 
determination that the appellant has failed to submit new and 
material evidence renders moot any question about a different 
disability rating and effective date.             

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the appellant prior to the 
December 2004 RO decision that is the subject of this appeal 
in its September 2004 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the claimant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion, according to 38 C.F.R. § 3.159(c)(4)(iii), 
the duty to provide such an opinion in a claim to reopen a 
finally adjudicated issue, as in this case, applies "only if 
new and material evidence is presented or secured."  
38 C.F.R. § 3.159(c)(4)(iii).  Because the Board has 
determined that the appellant has not presented new and 
material evidence to reopen the claim, the RO had no duty to 
provide a medical opinion.  The Board thus finds that VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. New and Material Evidence

a. Law and Regulations
If a claimant does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The appellant filed her claim in September 2004, that is, 
after August 29, 2001, the effective date of the current 
version of 38 C.F.R. § 3.156(a), which sets forth the 
standard for "new and material" evidence.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275, 289 (2005) (recognizing that the 
2001 amendment to § 3.156(a), which made the "new and 
material evidence" standard more stringent, applies to "any 
claim for benefits received by VA on or after August 29, 
2001").  Accordingly, the 2001 amended version of 38 C.F.R. 
§ 3.156(a) controls in the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Discussion
In the instant case, the RO rendered a decision denying the 
appellant's claim in September 1988, and it supplied a notice 
of this decision as well as an enclosure with notice of her 
appellate rights.  The appellant, however, failed to file an 
NOD.  Accordingly, this decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c).  The 
Board, therefore, lacks jurisdiction to entertain the 
appellant's September 2004 claim for service connection for 
the veteran's cause of death, unless, pursuant to 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a), she supplies new and 
material evidence with respect to the claim that had 
previously and finally been disallowed in September 1988.    

The September 1988 decision
The 1988 decision noted that the veteran had not been 
service-connected for any disabilities during his lifetime.  
It noted that there was no evidence of any lung disorders, 
particularly pulmonary tuberculosis, during service.  
Pulmonary tuberculosis had not developed to a compensable 
degree within the applicable regulatory period following his 
discharge from service.  According to the death certificate, 
the veteran had died of pulmonary tuberculosis in 1981.  The 
RO concluded that, based on this evidence, it could not be 
found that any disability of service origin had caused his 
death.

Post-September 1988 Record
An August 1964 National Red Cross document indicates that the 
veteran received a diagnosis of presbyopia.  Private 
Radiological Interpretations, dated November 1981 and 
December 1981, indicate that the veteran had hypertrophic 
osteoarthritis, vertebrae.  Another Radiological 
Interpretation dated December 1981 discloses that the veteran 
had pulmonary tuberculosis (PTB).  Other private medical 
records dated December 1981, immediately prior to the 
veteran's death, also indicate that the veteran had been 
diagnosed with pneumonia three years before and that he was 
admitted currently due to cough and anorexia.  He was 
diagnosed with PTB at this time.

The veteran's death certificate indicates that he died in 
December 1981 from bilateral PTB.  A Marriage Certificate 
dated July 1990 indicates that the veteran and appellant wed 
in May 1953.  A June 2004 certification in the Register of 
Deaths indicates that the veteran died in December 1981 of 
tuberculosis and that he was married to the appellant. 

In her December 2005 substantive appeal, the appellant stated 
that she recalled the veteran coughing in December 1948 and 
having difficulty breathing in January 1949.  She also 
indicated that she remembered that he had difficulty 
breathing after 1964.  In May 2006 the appellant indicated 
that she had no additional evidence to submit.

The Board finds that some of the post-September 1988 evidence 
offered by the appellant may qualify as "new" and some 
evidence may qualify as "material," but none of the 
information submitted since the RO decision qualifies as both 
new and material, as required by law.  Fortuck, 17 Vet. App. 
at 178 ("In order to meet [statutory and regulatory] 
requirement[s], the evidence "must be both new and 
material." Smith (Russell) v. West, 12 Vet. App. 312, 314 
(1999)") (Emphasis in original).  Specifically, the Red 
Cross document indicating that the veteran had presbyopia, 
the Radiological Interpretations diagnosing the veteran with 
osteoarthritis, and the medical notation indicating that the 
veteran had been diagnosed with pneumonia in approximately 
1978 are not material because they do not pertain to the 
cause of the veteran's death as listed on his Death 
Certificate, namely PTB.  The appellant's December 2005 
statement, wherein she recalled the veteran coughing in 
December 1948 and having difficulty breathing in January 1949 
and in 1964, likewise is not material, as it does not relate 
to an unestablished fact necessary to substantiate the cause 
of death claim; that is, her observations alone do not 
translate into a competent PTB diagnosis.  The post-September 
1988 submission of the veteran's Death Certificate, documents 
indicating that the veteran and the appellant were married, 
and private treatment records dated December 1981, which 
diagnosed the veteran with PTB immediately prior to the 
veteran's death, do not qualify as new evidence because these 
documents are merely cumulative or redundant of the evidence 
offered prior to the September 1988 decision.    

The Board also acknowledges the appellant's contentions about 
the claimed in-service etiology of the veteran's PTB, as 
stated in her August 2005 and May 2006 letters.  As a 
layperson, however, she is not competent to provide a medical 
opinion about causation.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While the appellant is certainly competent to 
describe symptoms that she observed within her personal 
knowledge, without an indication in the record that she has 
had the relevant medical training, she is not competent to 
provide an opinion on whether an etiological relationship 
exists between the veteran's active service and his fatal 
PTB.  As a result, her own assertions are not probative to 
the underlying issue of whether the veteran's death-causing 
PTB was caused or aggravated by his active service.         


ORDER

As new and material evidence has not been received, the 
appellant's application to reopen the claim for service 
connection for cause of the veteran's death, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


